United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                        December 28, 2005

                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk



                                     No. 05-30764
                                   Summary Calendar


      TERRY D. HADLEY,

                                                  Plaintiff-Appellant,

                                         versus

      JO ANNE B. BARNHART,
      COMMISSIONER OF SOCIAL
      SECURITY

                                                  Defendant-Appellee.


               Appeal from the United States District Court for
                      the Western District of Louisiana
                         (USDC No. 2:03-cv-1890)
      _________________________________________________________




Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*1


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       Terry D. Hadley appeals the district court’s decision affirming the Commissioner’s

denial of social security disability benefits. We affirm for the following reasons:

1.     We agree with the analysis offered in the magistrate judge’s report and

       recommendation and the district court’s order accepting the magistrate’s

       recommendation.

2.     We further find that the ALJ’s decision comports with the legal standards for

       disability determination under the Social Security Act and relevant regulations.

       See 20 C.F.R. § 404.1520(f).

3.     Hadley argues that the ALJ erred by relying exclusively on the Medical-

       Vocational Guidelines in finding that he was not under a disability and retains the

       residual functional capacity for the demands of sedentary work. Use of the

              Medical-Vocational Guidelines is appropriate when it is established that a

              claimant suffers only from exertional impairments, or that the claimant’s

              nonexertional impairments do not significantly affect his residual functional

       capacity. Loza v. Apfel, 219 F.3d 378, 398 (5th Cir. 2000). Hadley maintains that

       his nonexertional limitations keep him from performing the full range of

       sedentary work. Hadley places strong emphasis on the medical opinion of Dr.

       Ayer, who concluded that Hadley would be unable to walk, crawl, or exert

       himself to any significant degree. Dr. Ayer did not define or otherwise explain

       his diagnosis. By contrast, Dr. Keairnes made a detailed diagnosis that in an

       eight hour workday, Hadley could stand and/or walk for two hours and sit for six
      hours with normal breaks. An ALJ is entitled to determine the credibility of

      medical experts and weigh their opinions accordingly. Greenspan v. Shalala, 38

      F.3d 232, 237 (5th Cir. 1994). In addition to Dr. Keairnes’s relatively more

      optimistic diagnosis, the ALJ noted Hadley’s clear lungs, high oxygen saturation

      rates, and the fact that Hadley’s chronic pulmonary disease has been brought

      under control.

4.    Based on the objective medical data, there is substantial evidence supporting

      the ALJ’s finding that Hadley has the exertional capacity for sedentary work and

      does not have non-exertional limitations that would significantly limit his ability

      to perform.

Affirmed.